Case 1:21-mj-00042-JCG Document 17 Filed 08/19/21 Page 1 of 3
                                                   81,7('67$7(6',675,&7&2857
                                                  6287+(51',675,&72)0,66,66,33,


                                                          FILE D
                                                           Aug 19 2021
                                                    $57+85-2+16721&/(5.
                                                                  
Case 1:21-mj-00042-JCG Document 17 Filed 08/19/21 Page 2 of 3
Case 1:21-mj-00042-JCG Document 17 Filed 08/19/21 Page 3 of 3
